NELSON, Circuit Justice
(after disposing of various points raised by the defendants). A point has been made, that the defendants are not liable for the infringement charged, as the only participation alleged in the same is as stockholders of an incorporated company, which company is engaged in manufacturing and selling the patented article. However that may be, it appears that the defendants are either directors of the company, who have the management and superintendence of the business, and under whose direction the articles are manufactured and sold, or are the agents of the same, concerned in conducting the business. On this ground, I am of opinion that they are responsible, and are properly made parties defendants. Injunction ordered.
[For other cases involving this patent, see note to Goodyear v. Central R. Co., Case No. 5,563.]